McFadden, Presiding Judge.
*179In In re Estate of Leonard , 336 Ga. App. 768, 783 S.E.2d 470 (2016), we affirmed the trial court's grant of summary judgment to *180defendant Whitfield County. In Croy v. Whitfield County , 301 Ga. 380, 801 S.E.2d 892 (2017), as this case was styled in the Supreme Court of Georgia, the Supreme Court reversed our decision and held that Whitfield County was not entitled to summary judgment. Therefore, we vacate our earlier opinion, we adopt in its place the Supreme Court's opinion in Croy v. Whitfield County , 301 Ga. 380, 801 S.E.2d 892, and we reverse the judgment below.
Judgment reversed.
Dillard, C. J., Barnes, P. J., Miller, P. J., Ellington, P. J., Andrews and Branch, JJ., concur.